Exhibit 99.1 AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D The undersigned hereby agree as follows: (i) Each of them is individually eligible to use the Schedule 13D to which this Exhibit is attached, and such Schedule 13D is filed on behalf of each of them; and (ii) Each of them is responsible for the timely filing of such Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This agreement may be executed in several counterparts, all of which together shall constitute one and the same instrument. Date:November 15, 2011 Amber Parent Limited /s/ Brian Lin Name: Brian Lin Title: Authorized Signatory /s/ Weigang Li Weigang Li /s/ Jincai Li Jincai Li China Honour Investment Limited /s/ Weigang Li Name: Weigang Li Title: Authorized Signatory Li Brothers Holdings Inc. /s/ Weigang Li Name: Weigang Li Title: Authorized Signatory Exhibit 99.1 Alpha Great Holdings Limited /s/ Weigang Li Name: Weigang Li Title: Authorized Signatory Future Champion Limited /s/ Weigang Li Name: Weigang Li Title: Authorized Signatory Jin Zhan Limited /s/ Weigang Li Name: Weigang Li Title: Authorized Signatory Vyle Investment Inc. /s/ Brian Lin Name: Brian Lin Title: Authorized Signatory /s/ Brian Lin Brian Lin Small Special Technology Inc. /s/ Weishe Zhang Name: Weishe Zhang Title: Authorized Signatory /s/ Weishe Zhang Weishe Zhang
